UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6406


JAMES SIMPSON,

                    Plaintiff - Appellant,

             v.

SUPREME COURT OF VIRGINIA; JUDGE DONALD W. LEMONS, Supreme
Court of Virginia,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00547-JAG-RCY)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Simpson appeals the district court’s order dismissing his pleading titled

“Criminal Complaint” under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the

reasons stated by the district court.       Simpson v. Supreme Court of Va., No.

3:18-cv-00547-JAG-RCY (E.D. Va. Mar. 18, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            2